TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED JANUARY 29, 2019



                                      NO. 03-18-00086-CV


                                Craig A. Washington, Appellant

                                                 v.

                         Commission for Lawyer Discipline, Appellee




       APPEAL FROM THE 335TH DISTRICT COURT OF BASTROP COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND SHANNON
                AFFIRMED -- OPINION BY JUSTICE SHANNON




This is an appeal from the judgment revoking probation and suspending appellant from the

practice of law for three years, signed by the trial court on December 5, 2017. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

judgment. Therefore, the Court affirms the trial court’s judgment. Appellant shall pay all costs

relating to this appeal, both in this Court and the court below.